By Judge Thomas D. Horne
Although a Demurrer is an inappropriate vehicle to challenge the validity of the Bill of Complaint, the Court will favorably entertain a Motion to Dismiss should such a motion be filed in this cause. The Court agrees with the thorough analysis and well-reasoned opinion of Judge Harris reflected in the case of Crump, etc., Inc. v. Church Hill/Fairmount, 8 Va. Cir. 375 (1987).
As noted by Judge Harris, Unauthorized Practice Rules 1-10(B) specifically provides that:
A non-lawyer regularly employed on a salary basis by a corporation appearing on behalf of his employer before a tribunal shall not engage in activities involving the examination of witnesses, the preparation and filing of briefs or pleadings, or the presenting of legal conclusions.
Counsel for Complainants concedes that the pleading was signed by a person who is not an attorney licensed to practice law in the Commonwealth. That is, a “non-lawyer.” Therefore, the signatory to the pleadings was incapable of filing the Bill. Pursuant to Rule 1A:4, Rules of the Supreme Court of Virginia:
Except where a party conducts his own case, a pleading or other paper required to be served (whether relating to discovery or otherwise) shall be invalid unless it is signed by a member of the Virginia State Bar.
*286Even were it possible to breathe life into such a pleading as was filed in this case in the interest of “substantial justice,” those circumstances are not present in the instant case.